Citation Nr: 1136545	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected duodenal ulcer with small bowel resection, currently evaluated as 10 percent disabling.

2.  Entitlement for temporary total disability for service-connected duodenal ulcer with small bowel resection due to convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

When the Veteran submitted medical records in November 2010 concerning treatment in August 2005 for his service connected duodenal disability, the records also included a radiological report of the lower back indicating the Veteran had low back pain and x-rays revealed degenerative joint disease.  A handwritten note from the Veteran states that surgery in 1961, relating to his service connected duodenal ulcer, was the onset of this "problem."  The Board interprets the Veteran's submission as a claim of service connection for a low back disorder to include degenerative joint disease.  
 
The issue of service connection for a low back disorder to include degenerative joint disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The service-connected duodenal ulcer with small bowel resection has not manifested with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.

2.  The Veteran underwent surgery in August 2005 for a small bowel obstruction caused by post- operative adhesions. 

3.  More likely than not, the adhesions causing the small bowel obstruction resulted from surgery in 1961 upon the Veteran's service connected disability of a duodenal ulcer. 

4.  The Veteran's period of convalescence related to the August 2005 surgery did not extend beyond December 1, 2005.

5.  The Veteran filed for temporary total convalescence in June 2007.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for duodenal ulcer with small bowel resection have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2011).

2.  The criteria for a temporary total rating based on need for convalescence following surgical treatment in August 2005 have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in July 2007.   The Board finds that the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment), regarding the claim for a temporary total evaluation.  

Regarding the increased evaluation claim, the letter did not provide the required notice.  But defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Here, a reasonable person would understand what was needed, as the diagnostic codes were provided in the initial statement of the case.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records submitted by the Veteran from private medical caregivers, and afforded the Veteran a VA examinations in October 2007 and December 2010 and a hearing before the undersigned in July 2010.  The report of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Following the issuance of the supplemental statement of the case in April 2011, the Veteran submitted additional evidence in support of his claims and through his service representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Remand Compliance

In October 2010, the Board remanded the case to the RO, directing the RO to obtain additional medical records.  In October 2010, the RO sent a letter asking the Veteran to identify and authorize or submit the private medical providers who treated the Veteran's service connected duodenal ulcer disability.  The Veteran in November 2010 submitted copies of medical treatment in August 2005 from a private facility.  In addition, pursuant to an authorization executed by the Veteran, the RO requested and received medical records from another private facility in December 2010.  

The Board also remanded to afford the Veteran a VA examination to obtain a medical opinion as to what manifestations were caused by the Veteran's service connected disability and their level of severity.  VA has afforded the Veteran a VA examination in December 2010 and the examiner has issued a report.  In the report, the examiner sufficiently identified the extent of the service-connected disability and its symptoms.  After review of the report, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994). Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Rating Criteria

The Veteran seeks entitlement to an increased evaluation for service-connected duodenal ulcer with small bowel resection, currently evaluated as 10 percent disabling.  

Under DC 7305, a 10 percent evaluation is assignable for a mild ulcer with recurring symptoms once or twice a year.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305 (2010).

Also relevant is DC 7328.  Under Diagnostic Code 7328 for resection of small intestine, a 20 percent rating is awarded when symptomatic with diarrhea, anemia and inability to gain weight.  A 40 percent rating requires definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss. A 60 percent rating requires marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  A note to DC 7328 states that if residual adhesions constitute the predominant disability for a resection of the small intestine, the disability should be rated under DC 7301.  38 C.F.R. § 4.114, DC 7328 (2010).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2010).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined with each other.  A single evaluation is to be assigned under the DC reflecting the predominant disability picture, with elevation to the next higher evaluation when the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).

Facts

The Veteran filed his claim for an increased rating for his service-connected duodenal ulcer with small bowel resection in July 2007.  

In September 2007, the Veteran began experiencing abdominal pain and associated nausea with some vomiting without blood and sought treatment at a VA emergency room.  The Veteran was given medication and two hours later, the symptoms subsided and the physicians believed he did not have a bowel obstruction after examination and he was sent home.

At a VA examination in October 2007, the examiner noted that the Veteran was first treated for a duodenal ulcer in service in 1954 and hospitalized for bleeding.  He was also hospitalized for bleeding in 1958 and 1960.  He underwent surgery in February 1961 for the duodenal bleeding ulcer problems.   In August 2005, the Veteran developed a small bowel obstruction, which was surgically treated with a small bowel resection and side- to- side anastomosis.  Many adhesions had to be lysed and a gangrenous section of the small bowel was removed.

At the October 2007 VA examination, the Veteran reported he was more careful with his diet since the episode of September 2007 that caused him to seek treatment in the VA emergency room.  He had not experienced any symptoms since that time.  The Veteran also reported minimal discomfort overall after he recovered from his August 2005 surgery until the September 2007 emergency room visit.  He has not had a history of ulcerative colitis in the intervening years.  He is currently retired although he is active working around his house, cares for a disabled sister, and does church work.  Upon examination, the Veteran was noted to have documented weight loss as he had weighed 155.7 pounds in September 2007 and now weighed 143.5 pounds.  The examiner described the Veteran as thin but well nourished and well developed.  The Veteran had no complaints of abdominal pain nor did he have any complications of fistula or any other drainage problems from the August 2005 surgery.  The abdomen was soft and nondistended with minimal slight tenderness in the mid-epigastric region.  No hepatosplenomegaly or masses were found.  The examination in all other areas did not reveal any abnormalities.  There were no signs of anemia and the examiner noted that the Veteran's complete blood count and chemical analysis at the September 2007 emergency room visit were normal and the physicians did not find any signs of clinical anemia.

The VA examiner could not determine the cause of the Veteran's weight loss since the September 2007 emergency room visit but felt it was due to the Veteran changing his eating habits.  He did determine more likely than not that the small bowel obstruction was related to the 1961 surgery for his bleeding ulcer.  

In a November 2009 note by his primary care providers, the Veteran also reported that he used a stool softener and fiber with a good response.  His weight was 153 pounds.  In May 2010, his primary care providers noted the Veteran's weight was 155 pounds and he had no gastrointestinal symptoms or complaints and normoactive bowel sounds without tenderness, hepatosplenomegaly, or masses.

In December 2010, the Veteran underwent a second VA examination and the examiner reviewed the history as disclosed by the claims file.  The Board notes that at one point the examiner stated the bowel obstruction surgery occurred in 2009, but later refers to the same date as established by the direct medical records of the surgery or 2005.  It thus appears that the 2009 reference was a typo.  The Veteran reported that currently, he experienced upper left quadrant pain with eating beans.  He also experienced occasional nausea with certain foods like greasy foods.  Both greasy foods and beans caused indigestion and belching.  He did not have any vomiting.  Once a month, he will experience loose stools lasting three days.  He will eat bread to slow it down.  He is constipated frequently, but does not take any medication for this symptom.  He will also experience pain in the left upper quadrant with lifting or climbing ladders.  

The Veteran's appetite was good and his weight was stable.  He takes a medication to help his symptoms overall.  He has no fever, chills, sweats, hematemsis, melena, or anemia.  He does not have post-gastrectomy syndrome or peritoneal adhesions.  The Veteran has not had any incapacitating episodes in the prior year secondary to his ulcer.  There has been no effect on his occupation or activities of daily living.  Lab values were normal.  The abdomen was benign without any organomegaly or masses present.  The Veteran was slightly tender in the epigastric area.  The examiner concluded that there was no history of chronic diarrhea, anemia, weight loss or gain, absorption problems, or adhesion problems.

The Veteran, in a statement, corrected the VA examiner by stating that he did not have any surgery in 2009 but had surgery in 2005.  As noted, the Board finds this statement in the VA examination report was a mistake of a typographical nature.  The Veteran also stated he never said that he experienced pain eating beans; instead, he eats beans once a week without indigestion.  He does avoid greasy foods and cooks food by baking or on a George Foreman grill or a rotisserie.  He also eats lots of fiber to deal with constipation and this sometimes causes the loose stools.

Analysis

The Veteran's statements concerning the condition and its symptoms are considered competent, credible and probative, and they have been considered.  The Board also finds the medical evidence very probative as to the issue of whether a higher disability rating is warranted.  The lay and medical evidence of record, however, does not demonstrate the Veteran met the criteria for a disability rating in excess of 10 percent under DC 7305.  

Taking both the Veteran's testimony and the medical evidence together, there is no evidence of a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  Instead, the evidence demonstrates only one episode of severe symptoms in September 2007 and the September 2007 episode lasted only a few hours after the symptoms were alleviated by medication.  That episode did not last 10 days or longer and the Veteran has not said he has every suffered any such episodes since he filed his claim.

Moreover, the Veteran has apparently been able to control his symptoms with diet changes and avoidance of certain foods.  The Board does not find this manifestation of the residuals presents a disability picture that more nearly approximates continuing moderate manifestations.  He has not suffered any symptoms indicative of a more severe disability picture such as anemia, vomiting, etc.  There was a weight loss of ten pounds noted in the October 2007 VA examination, which occurred a month after the September 2007 episode of severe pain and nausea.  The Board notes, however, that this loss was attributed by the examiner to the diet change and subsequently, his weight returned to the same pre- attack level and has been stable.  Furthermore, the Veteran's reported gastrointestinal symptoms on VA examinations have been essentially unchanged.  

As to rating the Veteran under DC 7328, the Veteran as noted has not had symptoms of diarrhea, anemia, and inability to gain weight, nor has he been bothered by residual adhesions during the period in question.  Therefore, there is no basis to rate his disability under DC 7328 for his resection of the small intestine.

The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.

In the absence of evidence of additional symptomatology, including episodes lasting on average ten days in length, or other more severe symptoms such as anemia or weight loss, an evaluation in excess of 10 percent or a separate evaluation may not be assigned under any other applicable regulation or DC during the time period at issue.  In this regard the Board finds that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal. 

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for an increased rating, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a rating higher than 10 percent for duodenal ulcer with small bowel resection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of diet and mild intestinal symptoms, which is contemplated by the Rating Schedule under Diagnostic Codes 7308, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Entitlement to Temporary Total Disability Based upon Convalescence

The Veteran seeks entitlement to a temporary total evaluation for service-connected duodenal ulcer with small bowel resection due to convalescence under 38 C.F.R. § 4.30 (2011) for surgery that occurred in August 2005.

The Veteran was first hospitalized in service for a bleeding duodenal ulcer in 1954.  He was also hospitalized for bleeding in 1958 and 1960.  He underwent surgery in February 1961 for the duodenal bleeding ulcer problems.  Thereafter, for a long time, it appears he had no further problems although he used antacids and off.  In August 2005, the Veteran developed abdominal pain and collapsed in a store parking lot.  He was taken to a private emergency room where diagnostic testing revealed a small bowel obstruction.  The Veteran underwent surgery with a small bowel resection and side- to- side anastomosis.  Many adhesions had to be lysed and a gangrenous section of the small bowel was removed.

Private physicians followed the Veteran after the August 2005 surgery and noted by January 2006 that the surgery repair was successful and the Veteran's bowels worked well.  As of August 2006, he had no complaints.  

The Veteran filed his claim in July 2007.

In October 2007, a VA examiner concluded that the more likely than not that the small bowel obstruction was related to the 1961 surgery for his bleeding ulcer.

Analysis

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b) (2).  

Here, private treatment records show the Veteran's service-connected duodenal ulcer disability required surgical intervention in August 2005.  He was discharged from the hospital on August 30, 2005.  However, a claim for convalescence benefits was not received within a year of that date.  Instead, the claim was filed almost two years after surgery in July 2007.  Because the Veteran did not file the claim for a temporary total rating based upon the need for convalescence until more than one year after the date of surgery and his need for convalescence began, the claim must be denied.

The Veteran testified that it took him two years to recover from the surgery.  There is, however, no medical evidence to support that claim, that is, a physician who stated that the Veteran met the criteria for a convalescent rating for that period.  The fact that the Veteran was seen by physicians following this period or took medication does not meet the criteria of 38 C.F.R. § 4.30.  Furthermore, the provisions of § 4.30 do not provide for temporary total ratings beyond twelve months after the initial surgery.  Accordingly, a temporary total evaluation is not warranted.


In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An an increased evaluation for service-connected duodenal ulcer with small bowel resection is denied.

A temporary total disability rating for service-connected duodenal ulcer with small bowel resection due to convalescence is denied.



____________________________________________
K. MILLIKAN `
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


